Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,058,217. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a similar invention to automatically direct a height-adjustable desk creating a sit and stand schedule for a user. The current application claims the invention broadly. A comparison of independent claim 1 of the current application with independent claim 1 of the US Patent is provided for example.

Current Application 17/357236
US Patent 11,058,217
Claim 1. A system to automatically direct a height-adjustable desk, the system comprising: 

a network connected controller computer comprising a memory, a processor, and a plurality of programming instructions stored in the memory, the plurality of programming instructions, when executed by the processor, cause the processor to: 

receive data from one or more sensors, the data comprising at least one or more sit and stand periods associated with a user of the height-adjustable desk; 

calculate a physical condition profile for the user, based on a pre-configured set of rules obtained by a network-connected health application, wherein the physical condition profile is based on one or more sit and stand periods associated with the user; 

create a sit and stand schedule for the user based on the calculated physical condition profile; and transmit a signal to an electric motor associated with the height-adjustable desk based on the sit and stand schedule.
Claim 1. A motorized, height-adjustable desktop, comprising: 

a base surface configured to be placed on, or affixed to, a flat surface, or to be attached to a fixed object; 

a column structure having a first end attached to the base surface, wherein the column structure is configured to stand from the base surface vertically relative to the ground or floor; 

a moveable bracket configured to move vertically with respect to the column structure under power of an electric motor; 

the electric motor attached to the column structure, to the moveable bracket, or to the base surface, or any combination thereof, the electric motor configured to move the moveable bracket up the column structure when the electric motor is operated in one direction, and down the column structure when the electric motor is operated in the other direction; and 

a network connected controller computer comprising a memory, at least one processor, and a plurality of programming instructions stored in the memory, the programming instructions, when executed by the processor, cause the processor to: receive data from one or more sensors, the data comprising at least one or more sit and stand periods associated with a user of the motorized, height- adjustable desktop; 

calculate a physical condition profile for the user, based on a pre-configured set of rules obtained by a network-connected health application, wherein the physical condition profile is based on the one or more sit and stand periods associated with the user; 

create a sit and stand schedule for the user based on the calculated physical condition profile; and 

operate the electric motor to adjust the height of the motorized, height- adjustable desktop according to the sit and stand schedule.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labrosse et al (US Pub. 2014/0096706; hereinafter Labrosse).

As per claim 1, Labrosse discloses a system to automatically direct a height-adjustable desk, the system comprising: 

a network connected controller computer comprising a memory, a processor, and a plurality of programming instructions stored in the memory [Fig. 11; Microprocessor; Memory; Bluetooth; para 0105; “In such instance, two way communication between the remote servers and the user’s workstation may occur through the Internet and either blue tooth module 54, a WIFI connection, or perhaps a hard wire connection.”], the plurality of programming instructions, when executed by the processor, cause the processor to: 

receive data from one or more sensors, the data comprising at least one or more sit and stand periods associated with a user of the height-adjustable desk [abstract; Fig. 11; para 0022, 0059, 0073, 0079-0080, 0092; receiving data from one or more sensors; periods of time; period of operation]; 

calculate a physical condition profile for the user, based on a pre-configured set of rules obtained by a network-connected health application, wherein the physical condition profile is based on one or more sit and stand periods associated with the user [abstract; para 0022, 0075, 0080, 0082; “Control circuit 50 will provide a height-adjustment schedule for this time period so that the user will be asked to stand a total time of 2 hours (or 25%) over the 8 hour period.”; “During use, the user appeared to be getting tired at the set stand time of 40% so the present system automatically reduced the goal to 30% to better match the fitness of the user.”; clearly watching a physical condition of a user and adjusting accordingly (i.e., calculate a physical condition profile); “The controller then uses user-profile information and the inputted value to create an initial custom height-adjustment schedule for the user.”; general profile information, including the user’s age, weight, overall health and answers; para 0094; a Fitbit acts as a health application and used to determine the height-adjustment schedule for the user for the day]; 

create a sit and stand schedule for the user based on the calculated physical condition profile [abstract; para 0022, 0073, 0079-0092; creating and/or adjusting a sit and stand schedule for the user based on the monitored and/or calculated physical condition profile]; and 

transmit a signal to an electric motor associated with the height-adjustable desk based on the sit and stand schedule [para 0053, 0057; “A motor control circuit 72 is used to drive each motor 74 in response to electrical command signals from the connected control circuit 50, as describe below.”; “Once the control circuit “receives” the start command, the control circuit sends a signal to motor control circuit 72, which would, in-turn, cause motors 74 to automatically activate to raise table top 12.”].



As per claim 12, Labrosse discloses a computer-implemented method for automatically directing a height-adjustable desk, the method comprising: 

receiving data, by a controller computer, from one or more sensors comprising at least one or more sit and stand periods associated with a user of the height-adjustable desk [abstract; Fig. 11; para 0022, 0059, 0073, 0079-0080, 0092; receiving data from one or more sensors; periods of time; period of operation]; 

calculating, by the controller computer, a physical condition profile for the user, based on a pre-configured set of rules obtained by a network-connected health application, wherein the physical condition profile is based on one or more sit and stand periods associated with the user [abstract; para 0022, 0075, 0080, 0082; “Control circuit 50 will provide a height-adjustment schedule for this time period so that the user will be asked to stand a total time of 2 hours (or 25%) over the 8 hour period.”; “During use, the user appeared to be getting tired at the set stand time of 40% so the present system automatically reduced the goal to 30% to better match the fitness of the user.”; clearly watching a physical condition of a user and adjusting accordingly (i.e., calculate a physical condition profile); “The controller then uses user-profile information and the inputted value to create an initial custom height-adjustment schedule for the user.”; general profile information, including the user’s age, weight, overall health and answers; para 0094; a Fitbit acts as a health application and used to determine the height-adjustment schedule for the user for the day]; 

creating, by the controller computer, a sit and stand schedule for the user based on the calculated physical condition profile [abstract; para 0022, 0073, 0079-0092; creating and/or adjusting a sit and stand schedule for the user based on the monitored and/or calculated physical condition profile]; and 

transmitting, by the controller computer, a signal to an electric motor connected to the height-adjustable desk [para 0053, 0057; “A motor control circuit 72 is used to drive each motor 74 in response to electrical command signals from the connected control circuit 50, as describe below.”; “Once the control circuit “receives” the start command, the control circuit sends a signal to motor control circuit 72, which would, in-turn, cause motors 74 to automatically activate to raise table top 12.”].


As per claims 2 and 13, Labrosse discloses wherein the data is indicative of a detected presence of the user [para 0019, 0051, 0068; claim 3; detection of a user’s presence].

As per claims 3 and 14, Labrosse discloses wherein the data is indicative of detected changes in a position of the user [para 0014, 0044, 0079-0080, 0091-0092; claim 9; changing user behavior or weight shift from one foot or zone].

As per claims 4 and 15, Labrosse discloses wherein the one or more sensors detect a weight associated with the position of the user [para 0014, 0044, 0079-0080, 0091-0092; claim 9; changing user behavior or weight shift from one foot or zone].

As per claims 5 and 16, Labrosse discloses further comprising connecting, by the controller computer, to an external data source [para 0094, 0105-0106; external devices; remote servers; remote memory location].

As per claims 6 and 17, Labrosse discloses further comprising transmitting, by the controller computer, the sit and stand schedule to the external data source, wherein the external data source is a calendar [para 0097; Microsoft’s Outlook].

As per claims 7 and 18, Labrosse discloses further comprising transmitting, by the controller computer, the physical condition profile to the external data source, wherein the external data source is the network-connected health application [para 0094; a Fitbit].

As per claims 8 and 19, Labrosse discloses further comprising storing, by the controller computer, in a database associated with an online health service, the one or more sit and stand periods for the user [para 0094; “This information can be downloaded to the present workstation and used to determine the measured behavior of the user so that the workstation can take this information into account when determining the height-adjustment schedule for the user for the day.”].

As per claims 9 and 20-21, Labrosse discloses further comprising transmitting, by the controller computer, a signal to the electric motor for adjusting a peripheral tray having a flat upper surface and attached to a moveable bracket [abstract; Fig. 1-7; para 0053, 0057; claim 12].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
B. US-9921726 discloses a smart workstation system for providing feedback and encouragement to furniture users to encourage healthy behaviors.
C. US-5224429 discloses a work station, particularly for supporting a computer, having separate front and back tops having separate powered drive arrangements for permitting independently height adjustment. 
D. US-20160260019 discloses a smart office desk which is interactive with the user and which has a series of mobile elements operated by an artificial intelligence system fed by dynamic sensors which gather data directly from the user's conduct at the work station.
E. US-20140208985 discloses a workstation is disclosed including a tabletop, a powered height adjuster coupled to the tabletop and configured to move the tabletop vertically between at least a first height and a second height, and a powered depth adjuster coupled to the tabletop.
F. US-20140137773 discloses systems and methods for implementing an automated workstation elevation position tracking and control scheme.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116